Citation Nr: 0729968	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  03-28 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left foot injury, left heel fracture with osteoarthritic 
changes, currently rated as 10 percent disabling.

2.  Entitlement to service connection for a chronic 
disability of the lower back/lumbar spine, including as 
secondary to the service-connected left foot disability.

3.  Entitlement to service connection for left foot drop, 
left lower extremity paralysis, including as secondary to the 
service-connected left foot disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from February 1986 through 
February 1989 and from December 1990 through April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking an increased rating for his service-
connected left foot, as well as service connection for a back 
disability and left foot drop/paralysis, which he contends 
are secondary to his service-connected disability.  

The veteran's claims are not yet ready for appellate review.  
A complete review of the claims folder reveals that his 
service medical records are not a part of the record.  

A May 2001 request to the National Personnel Records Center 
(NPRC) was met with the following response, "Medicals Not in 
File at Code 13."  

In September 2005, the RO also mailed a letter to 
Headquarters, Camp Shelby Training Site, 1001 Lee Avenue, 
Camp Shelby, Mississippi.  This letter requested service 
records, and noted that the veteran was assigned to a unit at 
that location December 1990 through April 1991.  No response 
was received, and the RO mailed a follow up letter to Camp 
Shelby in June 2006.  To date, no response has been received 
from any records center with regard to service records from 
any of the veteran's periods of service.  

Under 38 C.F.R. § 3.159(c)(2) (2006), VA has a duty to assist 
the veteran in obtaining records in the custody of a Federal 
department or agency, including service medical records.  The 
regulation specifically states that "VA will make as many 
requests as are necessary" to obtain these records.  There 
has been no indication in this case that the records do not 
exist.  As such, the RO must continue to assist the veteran 
in obtaining his complete service medical records until it is 
shown that further attempts would be futile.  38 C.F.R. 
§ 3.159(c)(2) (2006).  

Relevant records from the Social Security Administration are 
also encompassed by 38 C.F.R. § 3.159(c)(2) (2006).  The 
veteran has twice claimed entitlement to non service 
connected pension benefits.  See September 2005 and November 
2006 claims.  On each claim form, he indicated current 
receipt of Social Security benefits as a source of monthly 
income.  At no time during the course of this appeal has the 
RO attempted to obtain relevant records from the Social 
Security Administration.  A remand is therefore required.

The Board also notes that the most recent correspondence to 
the veteran was returned from the Post Office with a notation 
that the veteran had moved and left no forwarding address.  
This follows the veteran's failure to appear for a third time 
to a Board hearing.  See letters to the veteran between March 
2007 and July 2007.  The veteran is put on notice that "[t]he 
duty to assist is not always a one-way street. If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). The veteran must keep 
VA aware of his current mailing address and must assist in 
the compilation of evidence to support his claim.



Accordingly, the case is REMANDED for the following action:

1.  If VA is able to obtain the veteran's 
current mailing address, ensure that VA 
has met its duty to notify him under 
38 C.F.R. § 3.159(b), including issuing 
updated notice to his current address, if 
necessary.  

2.  Follow up with all possible sources 
and obtain service medical records for 
both periods of the veteran's service 
(February 1986 through February 1989 and 
December 1990 through April 1991).  
Associate all records obtained with the 
claims folder.  Also associate all 
negative responses with the claims folder.

3.  Obtain all relevant, non-duplicative 
records from the Social Security 
Administration and associate them with the 
claims folder.

4.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case. No action is required of the 
veteran until he is otherwise notified. The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

